Citation Nr: 1742782	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  12-23 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Thompson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from October 1969 to October 1970.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office Regional Office (RO) in Los Angles, California.  The Veteran has relocated during the course of his appeal and jurisdiction is now with the RO in Reno, Nevada.  The Veteran has since relocated to Oklahoma. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2013.  A transcript of that hearing has been associated with the claims file.  

This matter was remanded by the Board in December 2014 for further development.  The matter has since been returned to the Board for further appellate review.  

At the time of the December 2014 Board remand, the appeal included the issue of entitlement to service connection for a psychiatric disorder.  In a June 2015 rating decision, service connection for posttraumatic stress disorder (PTSD) was granted.  The Board finds that this grant of service connection constitutes a full award of the benefits sought on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).  The record currently available to the Board indicates that the Veteran did not initiate an appeal with the initial rating or effective date.  Thus, this matter is not in appellate status.  See Grantham, 114 F.3d at 1158.

The appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system and Legacy Content Manager (LCM). LCM contains additional VA treatment records and the Board hearing transcript and other documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's service connection claim for a lumbar spine disorder. 

First, remand is required to obtain an adequate etiological opinion.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusions with analysis.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  A medical opinion is not entitled to any weight in if it contains only data and conclusions without reasoning or rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  A bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 18, 22 (2007).

Here, an April 2015 VA examiner opined that the Veteran's lumbar spine disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that although the Veteran has evidence of degenerative disc disease in his lumbar spine, the examiner did not feel this condition is due to the incident he encountered in service wherein he was kicked in the back.  The examiner further noted that according to the claims file, there was evidence against this condition as he has been denied several times for this claim, and the Veteran was only in service for a year and in 1988 (which was after his time in service) he was in a car accident and sustained back and neck problems.  

Although the examiner noted several factors in her opinion, including a post-service accident, the examiner also appeared to rely on the fact that VA has previously denied this claim as rationale.  Prior legal determinations are not proper facts for consideration in a medical determination.  A new VA examination and opinion are thus required.  

Second, remand is required obtain VA treatment records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  This includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to VA medical records.  38 C.F.R. § 3.159(c)(2).
In an April 2015 Statement, the Veteran reported treatment at the West Los Angeles VA Medical Center as early as 1971.  It does not appear that the RO has attempted to obtain records from the Los Angeles VAMC for this time period.  This must be done on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment from February 2015 onward.  Contact West LA VAMC and obtain records from 1971 to May 2007.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  After any additional records are associated with the claims file, provide the Veteran with an appropriate examination, other than by the April 2015 VA examiner, to determine the etiology of his lumbar spine disorder.  The entire claims file should be made available to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the lumbar spine disorder was caused or aggravated by the Veteran's military service, including his reported in-service injury.  

The examiner must specifically address the following:  
1) the medical records documenting the Veteran's motor vehicle accident in 1988 and the treatment thereafter; 2) the March 1995 VA examination opinion linking the lumbar spine disorder to the Veteran's weight; 3) the June 1990 VA spine examination; 4) private treatment records by Dr. EHD, Dr. HRF, and Dr. CDE dated April 1989 to October 1989 and April 1989 to September 1991; 3) the Veteran's testimony regarding an in-service incident wherein he was kicked in the back while serving time in the stockade, which must be presumed true for purposes of this opinion only; 4) lay statement from FBB in the military personnel file addressing FBB's abuse in the stockade and the Veteran's abuse in the stockade; 5) all buddy statements associated with the file.

4.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

5.  Ensure compliance with the remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).



